Case 1:20-cv-03163-MKB-TAM Document 46 Filed 07/16/21 Page 1 of 3 PageID #: 433




 GEORGIA M. PESTANA                   THE CITY OF NEW YORK                               JOHN L. GARCIA
 Acting Corporation Counsel                                                                 Senior Counsel
                                      LAW DEPARTMENT                                     Phone: (212) 356-5053
                                         100 CHURCH STREET                                 Fax: (212) 356-1148
                                                                                         johgarci@law.nyc.gov
                                         NEW YORK, N.Y. 10007


                                                                July 16, 2021
 BY ECF
 Honorable Taryn A. Merkl
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

         Re:      Edo Gelbard, et al. v. City of New York, et al.
                  20 CV 3163 (MKB) (TAM)

 Your Honor:

         I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation Counsel
 for the City of New York, and the attorney assigned to represent Defendants City of New York,
 Mayor Bill de Blasio, NYPD Commissioner Dermot Shea, and NYPD Chief of Department
 Terence Monahan in the above-referenced matter. Pursuant to the Court’s June 30, 2021 Order,
 Defendants write to provide a status report concerning certain documents.

         As Your Honor may recall, defendants are in the process of producing approximately
 45,000 documents to plaintiffs in response to plaintiffs’ request for the files that NYPD provided
 to the New York State Attorney General’s Office and New York City Department of
 Investigation for their investigations into the NYPD response to the George Floyd protests.
 Defendants are on track to produce those files to plaintiffs by the current court-ordered deadline
 of August 1, 2021. Pursuant to the Court’s June 30, 2021 Order, defendants provide herein the
 estimated number of records and the time needed to produce the following categories of
 documents:

               1. Line of Duty Reports for members of the NYPD who were injured during the
                  Demonstration

                Upon information and belief, there are three Line of Duty Reports pertaining to
 the protests on June 3, 2020 at Cadman Plaza. Defendants will produce these reports with
 appropriate redactions for personal identifying information and subject to the Confidentiality
 Order issued in this matter on May 3, 2021 (ECF No. 25). Defendants estimate that these reports
 can be obtained and produced within thirty days of this letter.
Case 1:20-cv-03163-MKB-TAM Document 46 Filed 07/16/21 Page 2 of 3 PageID #: 434




            2. Audio recordings of radio runs, 911 calls, and Sprint reports concerning the
               Demonstration

               This Office is in receipt of seven Sprint reports that concern the June 3, 2020
 protest at Cadman Plaza. In addition, this Office is in possession of approximately 13 hours of
 audio recordings of NYPD radio that contain radio transmissions for the area and time period in
 question. This Office will have to review those 13 hours of audio to determine the relevant radio
 transmissions and remove those that are not relevant before production to plaintiffs. In light of
 the other productions that are being made in this case, and other matters to which the
 undersigned must attend, defendants estimate that this production can be made by August 31,
 2021.

            3. Press Statements by the Office of Deputy Commissioner Public Information
               (“DCPI”) concerning the NYPD response to the George Floyd Protests

                There were four press releases issued by the DCPI concerning protests from May
 28, 2020 through June 8, 2020. None of the four press releases concern the protests on June 3,
 2020 at Cadman Plaza. Nonetheless, defendants will produce the four press releases to plaintiffs
 by July 30, 2021.

            4. Communications among Defendant NYPD Commissioner Dermot Shea,
               Defendant NYPD Chief of Department Terence Monahan, and Defendant Mayor
               Bill de Blasio concerning the George Floyd protests
            5. Communications between Defendants Shea, Monahan, and de Blasio and third
               parties concerning the George Floyd protests

                 As discussed at the June 30, 2020 Status Conference, these two categories of
 documents are being produced in conjunction with the six cases in In Re: New York City Policing
 During Summer 2020 Demonstrations pending in the Southern District of New York, under lead
 docket number 20-CV-8924 (CM)(GWG), (hereinafter “Consolidated Cases”). This process is
 being done in the interest of judicial economy and to avoid reduplication of effort between the
 two pending litigations. Defendants can report that the parties are in the process of agreeing
 upon search terms for electronically stored information, including emails and text messages on
 work devices. As such, at this juncture, defendants cannot report the number of communications
 at issue because the universe of documents is still being negotiated between the parties.
 Defendants can confirm, however, that any communications regarding the June 3, 2020 protest at
 Cadman Plaza will be captured by the search being done in the Consolidated Cases, and
 therefore, the production will encapsulate the documents that plaintiffs seek in the instant matter.

            6. Reports to the NYPD’s Intelligence Section concerning the George Floyd protests

                There are 69 files relating to the NYPD Intelligence Division concerning the
 protests at issue. These files were provided to the Office of the New York State Attorney
 General and the New York City Department of Investigation as part of their investigations. As
 such, and in response to plaintiffs’ request for those files, these files will be produced to
 plaintiffs by August 1, 2021.



                                                  2
Case 1:20-cv-03163-MKB-TAM Document 46 Filed 07/16/21 Page 3 of 3 PageID #: 435




            7. Disciplinary and personnel records for officers involved in policing the
               Demonstration, including but not limited to CCRB records, IAB records, and
               internal NYPD disciplinary records

                 CCRB has provided this Office with a list of investigations into the George Floyd
 Protests generally.1 From that list, there are 16 CCRB investigations concerning the protest on
 June 3, 2020 at Cadman Plaza. According to CCRB, 8 of those investigations are completed and
 8 are pending. This Office is in receipt of the CCRB files for the 8 completed investigations;
 however, we do not and will not have access to the pending investigations until they are fully
 resolved. With respect to IAB investigations, defendants can report that there are no
 investigations into the protests on June 3, 2020 at Cadman Plaza.

                In addition, there are 15 IAB investigations into the George Floyd protests that
 were provided to the New York State Attorney General’s Office. In response to plaintiffs’
 request for those files, this Office will be producing those 15 IAB files to plaintiffs in this matter.
 However, There are certain difficulties regarding the production of the aforementioned CCRB
 and IAB files including, but not limited to, their size; most of these investigations contain
 multimedia files such as photographs, audio recordings, and videos; and the fact that these files
 must also be produced in the Consolidated Cases. As a result, defendants are contemplating the
 best manner to produce these files to plaintiffs, including the potential for counsel to conduct an
 inspection of these files at the Office of Corporation Counsel. Nonetheless, defendants intend to
 produce these files by August 1, 2021.

            8. Communications with the Handschu Committee concerning the George Floyd
               protests

              According to the NYPD, there are no written records of communications to or
 from the Handschu Committee concerning the George Floyd protests.

        Defendants thank the Court for its attention to this matter.

                                                                Respectfully submitted,




                                                                John L. Garcia
                                                                Senior Counsel

 cc:    All counsel of record




 1
  Upon information and belief, this list has also been provided to plaintiffs’ counsel through the
 Consolidated Cases.

                                                   3
